IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                            NOS. WR-59,591-03 & WR-59,591-04



                     EX PARTE MICHAEL D. PHILLIPS, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W90-34845-J & W04-71181-J
              IN THE CRIMINAL DISTRICT COURT NUMBER THREE
                        FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to twelve years’ imprisonment in 1990. He was also convicted of failure to register

as a sex offender and sentenced to 180 days in state jail in 2004. He did not appeal the convictions.

       Applicant contends that he has newly discovered evidence that he is actually innocent of the

sexual assault and because he is actually innocent of the cause which would require him to register
as a sex offender, he had no duty to register and is actually innocent of that offense as well. The trial

court has determined that no rational jury would have convicted applicant in light of the new

evidence, which was previously unavailable to applicant. The evidence, obtained pursuant to

post-conviction DNA testing and investigation, indicates that it was another individual, and not

applicant, who committed the sexual assault. The State and the trial court both recommend granting

relief. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App.

1996).

         Relief is granted. The judgments in Cause Nos. 90-34845-J and 04-71181-J in Criminal

District Court Number 3 of Dallas County are set aside, and applicant is remanded to the custody of

the Sheriff of Dallas County to answer the charges against him. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: August 6, 2014
Do Not Publish